DETAILED ACTION

                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                       Response to Amendment
Claims 1 and 20 have been amended; and claims 1-22 are currently pending. 

                                Information Disclosure Statement
		No Information Disclosure Statement (IDS) has been filed.	

                                  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. (US 2002/0013067 A1, hereinafter “Taniguchi”) in view of Wu et al. (USPN 6146948, hereinafter “Wu”), Holloway et al. (USPN 5989962, hereinafter “Holloway”), and Gardner (USPN 6033943, hereinafter “Gardner”).


(21), the method comprising: first forming a first dielectric layer (See, for example, 27 in Fig. 5A) having a first thickness and along the substrate (21), the first forming step comprising etching (First, an oxide film and a silicon nitride film are formed on a silicon substrate 1 and used as a mask in a well-known LOCOS technique, See for example, Par [0052]) the wafer in a first substrate area and a second substrate area and thereafter growing the first dielectric layer (27) in the first substrate area and the second substrate area;  and 
after the first step, second forming a second dielectric layer (See, for example, 48 in Fig. 14A) having a second thickness and along the substrate (21) in the second substrate area, the second thickness less than the first thickness, the second forming step comprising removal (…oxide film 27 is removed from the area…, see for example, Par [0083]) of the first dielectric layer (27) in the second substrate area until a surface of the substrate is exposed (See, for example, Fig. 13A) and growing the second dielectric layer (48) in at least a portion of the surface (See, for example, Fig. 14A). 

	Taniguchi fails to explicitly teach that first forming step comprises plasma etching; and second forming step comprises removal without plasma. 

	With respect to claim 1, the teachings of Taniguchi fail to disclose that first forming step comprises plasma etching; and second forming step comprises removal without plasma. 

(12) without plasma (Wet etch…)  

Accordingly, it would have been obvious to one of ordinary skill in the art to modify the teachings of Tangiguchi, as disclosed by Wu and Holloway, as such a modification is merely a simple substitution of known prior art processing steps, which produces a predictable result.  
See MPEP 2143, citing KSR International Co. v. Teleflex, Inc. 550 U.S. 398 (2007).

Taniguchi as modified above further fails to teach that the second forming step comprising providing a mask having an opening in an area corresponding to the second substrate area. 

Gardner while disclosing a semiconductor manufacturing process teaches (Figs. 4, 10 and 11) the second forming step comprising providing a mask (See, for example, 112, Fig. 10) having an opening in an area corresponding to the second substrate area (See, for example, Fig. 10).

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Taniguchi by Gardner because this would help form some selected transistors with a thinner gate oxide for the purpose of improving the performance of these select transistors. 

In regards to claim 2, Taniguchi as modified by Wu and Holloway discloses (Figs. 14A, Tanaguchi) that the second forming step forms the second dielectric layer (48) to abut the first dielectric layer (27). 

In regards to claim 5, Taniguchi as modified by Wu and Holloway discloses (See, for example, Figs. 1A-1D, Holloway) that the second forming step comprises removing the first dielectric layer (12) in the second substrate area (16) with wet etch (See, for example, col. 2 line 58 though col. 3 line 17).

In regards to claim 6, Taniguchi as modified by Wu and Holloway discloses (Figs. 1A-1D, Holloway) that removing the oxide layer (12) using a wet etch (See, for example, col. 2 line 58 though col. 3 line 17). 
	However, it fails to explicitly teach that the wet etch is selected from among a dilute HF, NH4F, or a basic oxide etch. 
	It is well known in the art to use diluted HF for the purpose of removing silicon oxide layer. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use dilute HF to etch silicon oxide layer because it is well known in the art to use diluted HF for the purpose of removing silicon oxide layer. 

In regards to claim 8, Taniguchi as modified by Wu and Holloway discloses (See, for example, Figs. 1-3) the plasma etching of the first forming step comprises plasma etching a prior dielectric (14) in the first substrate area until a surface of the substrate is exposed in the first substrate area (See, for example, Wu, at col. 3, lines 42-53, and col. 4 lines 41-52). 

In regards to claim 9, Taniguchi as modified above discloses (See, for example, Fig. 15A, Taniguchi) that a portion of the first dielectric layer (27) between the gate stack and the substrate (21). 

In regards to claims 10 and 11, Taniguchi as modified above discloses (See, for example, Fig. 15A, Taniguchi) that a portion of the second dielectric layer (48) between the access gate and the substrate (21). 

In regards to claim 12, Taniguchi as modified above discloses (See, for example, Fig. 15A, Taniguchi) that first forming step comprises forming the first dielectric layer in a first region of the substrate (21 where layer 27 is disposed) for constructing non-volatile memory cells and concurrently in a second region (21 where layer 30 is disposed) of the substrate for constructing middle-voltage transistor cells.   

In regards to claim 13, Taniguchi as modified above discloses (See, for example, Fig. 15A, Taniguchi) forming a non-volatile memory cell gate stack oxide from the first dielectric layer (27); and forming a middle-voltage transistor gate oxide from the first dielectric (30). 

In regards to claim 14, Taniguchi as modified above discloses (See, for example, Fig. 15A, Taniguchi) forming an NVM cell gate stack dielectric from the first dielectric layer (27). 

In regards to claim 15, Taniguchi as modified above discloses (See, for example, Fig. 15A, Taniguchi) that the second forming step comprises forming the second dielectric layer in a first region (44) of the substrate for constructing non-volatile memory cells and concurrently in a second region (45) of the substrate for constructing low-voltage transistor cells. 

In regards to claim 16, Taniguchi as modified above discloses (See, for example, Fig. 15A, Taniguchi) that forming a non-volatile memory cell access gate dielectric from the second dielectric layer (for example, transistor formed by Well 44); and forming a low-voltage transistor gate dielectric from the second dielectric layer (for example, transistor formed by well 45). 

In regards to claim 17, Taniguchi as modified above discloses (See, for example, Fig. 15A, Taniguchi) that forming an NVM cell access gate (transistor gate formed either on well region 44 or 45) dielectric from the second dielectric layer (48). 

In regards to claim 20, Taniguchi discloses (Figs. 4A-14B) a method of forming an integrated circuit relative to a wafer comprising a semiconductor substrate, the wafer to include a first set of circuitry with a first threshold voltage and a second set of circuitry with a second threshold voltage, lower than the first threshold voltage, the method comprising: 
first, providing a first mask (29, 42, 46, 47..) relative to the substrate(21), the first mask having a first opening in a first area corresponding to the first set of circuitry and a second opening in a second area corresponding to the second set of circuitry;
(First, an oxide film and a silicon nitride film are formed on a silicon substrate 1 and used as a mask in a well-known LOCOS technique, See for example, Par [0052]);  
third, removing the first mask (See, for example, Fig. 13A) and any remainder of the dielectric layer in the first area  (First, an oxide film and a silicon nitride film are formed on a silicon substrate 1 and used as a mask in a well-known LOCOS technique, See for example, Par [0052]);  
fourth, growing a dielectric (27) having a first thickness and in the first area and the second area;  
forming a gate dielectric (portion of 27 under gate electrode 49C) from the dielectric (27) having a first thickness and corresponding to the first set of circuitry;  
fifth, etching (See, Fig. 13A) a portion of the dielectric (27) having a first thickness in the second area;  
sixth, growing a dielectric (48) having a second thickness, less than the first thickness, in the second area;  and 
forming a gate dielectric (portion of 48 under gate electrode 49A and 49B) from the dielectric having a second thickness and corresponding to the second set of circuitry. 

	Taniguchi fails to explicitly teach that first forming step comprises plasma etching; and second forming step comprises removal without plasma. 



However, Wu, at col. 3, lines 42-53, and col. 4 lines 41-52, discloses that the first forming step comprises plasma etching. In addition to this, Holloway, at col. 2 line 58 though col. 3 line 17, discloses (See also, for example, Figs. 1A-1D) that the second forming step comprises removal of the first dielectric layer (12) without plasma (Wet etch…)  

Accordingly, it would have been obvious to one of ordinary skill in the art to modify the teachings of Tangiguchi, as disclosed by Wu and Holloway, as such a modification is merely a simple substitution of known prior art processing steps, which produces a predictable result.  
See MPEP 2143, citing KSR International Co. v. Teleflex, Inc. 550 U.S. 398 (2007).

Taniguchi as modified above further fails to teach that providing a second mask relative to the substrate, the second mask having an opening in the second area corresponding to the second substrate area; and removing the second mask and then growing a dielectric having a second thickness. 

Gardner while disclosing a semiconductor manufacturing process teaches (Figs. 4, 10 and 11) providing a second mask (112) relative to the substrate, the second mask (112) having an opening in an area corresponding to the second substrate area (See, for example, Fig. 10); and removing the second mask (See, for example, Fig. 11) and then growing a dielectric (See, for example, 116, Fig. 11) having a second thickness (See, for example, t2, Fig. 11). 

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Taniguchi by Gardner because this would help form some selected transistors with a thinner gate oxide for the purpose of improving the performance of these select transistors. 

In regards to claim 21, Taniguchi as modified above discloses that the third step plasma etches the partial thickness of the dielectric layer to remove any remainder of the dielectric layer in the first area (See, Wu, at col. 3, lines 42-53, and col. 4 lines 41-52). 

In regards to claim 22, Taniguchi as modified above discloses that the third step plasma etches the partial thickness of the dielectric layer to remove any remainder of the dielectric layer in the first area (See, Wu, at col. 3, lines 42-53, and col. 4 lines 41-52). 
	Taniguchi as modified above fails to disclose Wet cleans. 
	However, it is well known in the art to use wet cleans instead of plasma because this would help avoid damaging the crystalline semiconductor substrate when the substrate is exposed. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use wet cleans because it is well known in the art to use wet cleans instead of plasma because this would help avoid damaging the crystalline semiconductor substrate when the substrate is exposed. 

                                                Allowable Subject Matter
Claims 3-4, 7 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                               Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893